Cite as 2016 Ark. App. 535


                   ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. CV-16-60

 SHANNON LANGSTON                                 Opinion Delivered:   November 2, 2016
                                APPELLANT
                                                  APPEAL FROM THE MISSISSIPPI
 V.                                               COUNTY CIRCUIT COURT,
                                                  CHICKASAWBA DISTRICT
 MARK BROWN                                       [NO. 47DR-2012-40]
                                    APPELLEE
                                                  HONORABLE ELLEN BASS
                                                  BRANTLEY, SPECIAL JUDGE

                                                  AFFIRMED IN PART; REVERSED
                                                  IN PART



                             WAYMOND M. BROWN, Judge

       Appellant appeals from the circuit court’s September 28, 2015 order. On appeal,

appellant argues that the circuit court erred in (1) imputing income of $2,500 to her bank

account on the entry date of the divorce decree; (2) granting appellee’s motion to reduce

child support; (3) allowing a reduction of income for child support purposes; (4) its ruling

refusing to order appellee to remove a video camera from the room on the parties’ minor

child, G.L.B; 1 and (5) denying appellant’s motion that appellee’s tax refunds be considered

income for purposes of child support. We affirmed in part and reverse in part.




       1
           G.L.B. was six years of age at the time of the divorce decree.
                                Cite as 2016 Ark. App. 535

                                        I.       Facts

       A divorce decree was entered on February 8, 2013, granting appellant a divorce from

appellee pursuant to Arkansas Code Annotated section 9-12-401(b)(4). 2 In pertinent part,

appellee was ordered to pay child support in the amount of $357 biweekly in addition to

15% of any additional net bonuses from his job and 15% of any additional net farm income

over and above the periodic support obligation. He was to remit any additional support

from net bonuses within five days of receipt and from farm income within ten days of

receipt. Appellee was ordered to continue to provide and maintain the current health

insurance for G.L.B.

       Appellant filed a verified motion for contempt on September 20, 2013. Appellant

then filed a motion to modify the divorce decree on October 10, 2013, seeking payment of

appellee’s child support obligation by wage withholding. Appellee responded to appellant’s

motion to modify the divorce decree on October 17, 2013, and did not object to a wage-

assignment order. Appellee also responded to appellant’s motion for contempt on October

17, 2013.

       Appellant filed a motion to modify appellee’s child support obligation on January 2,

2014, asserting a material change in circumstances “in that there exist[ed] an inconsistency

between the current child support and the amount of support which results from the

application of the family support chart to [appellee’s] net income after allowable

withholdings are made through his regular take-home pay as well as his bonuses.” She


       2
           (Repl. 2015).


                                             2
                                    Cite as 2016 Ark. App. 535

alleged that appellee was “manipulating” the amount of his net biweekly take home pay by

claiming zero dependents and receiving monies in the form of a tax refund that should be

going toward increased child support. Appellee responded to appellant’s motion to modify

child support, denying all allegations, on January 9, 2014.

       Appellant then submitted an entry of appearance as her own co-counsel on May 15,

2014. 3 The circuit judge ultimately recused himself from the case.

       Appellee then filed a motion to reduce child support on June 2, 2014, alleging a

material change in circumstances that warranted a reduction of his child support obligation.

He sought retroactive application of reduced child support to the date of the motion plus

reimbursement of any “overpaid amounts” while awaiting a hearing on the matter. By order

entered on June 6, 2014, our supreme court assigned a new judge to the case.

       Appellant responded to appellee’s motion for reduced child support on June 9, 2014,

arguing that appellee’s child support obligation should not be reduced because he voluntarily

left his job and therefore, his voluntary actions did not constitute a material change in

circumstances. 4

       A number of other motions were filed between the parties including multiple

motions for contempt by appellant. All motions were heard in a hearing held on September

22 and 23, 2014. 5 Sticking mainly to information not already covered in the pleadings,


       3
           Appellant is a district judge.
       4
        Appellant also argued, however, that appellee had submitted no proof of income
with which a determination of whether appellee qualified for a reduction of child support
could be made. She requested that appellee be required to provide proof of his current
income.


                                                3
                                 Cite as 2016 Ark. App. 535

appellant testified that appellee allowed the insurance for the child to lapse before he left his

employment for Walmart. She testified that appellee told her the insurance was not valid as

of May 9, 2014, and that the child did not have insurance again until June 1, 2014.

Accordingly, she had had to pay a couple of medical bills out-of-pocket that she wanted to

be reimbursed for.

       Appellee testified that he left his employment with Walmart after 28 years because

he “noticed over the last probably seven months that [he] was being harassed.” He ultimately

was given the option to “step down to be an assistant manager” with a “cap” pay of $45,000

per year or resign. The bonus structure was different for assistant managers getting $2,000 a

year, “if they get that.” He chose to resign and his last day was May 9, 2014. He bought an

outdoors, guns, and ammunition business in Kennett, Missouri, taking over operations on

May 31, 2014. He was the only employee of the business at the time of the hearing. He was

not “currently drawing” income from the business; he was “living off of [his] wife’s income”

and “[his] cashed out retirement.” 6 He had numerous debts including a loan for inventory

in his store and monthly payments to the previous owner of the business for the purchase

of the business.

       Appellee had collected “about $41,000[,]” including taxes, from June 1, 2014,

through September 17, 2014, “before [his] overhead was considered.” With an income of



       5
         There had been a previous hearing in which appellee had testified and put on all
his witnesses; however, appellant requested the judge’s recusal thereafter, which he agreed
to, and a special judge was assigned to hear the case. The new judge read all the testimony
from the previous hearing.
       6
           Appellee had remarried.
                                               4
                                Cite as 2016 Ark. App. 535

$45,000, in addition to $8,400 that his wife was paying for insurance, he calculated that his

net income was approximately $1,908.00 per month, which would require a child support

payment of $419 per month according to the child support chart. With an income of

$60,000 plus the amount paid for insurance, his child support payment should be $487 per

month. Appellee was able to add G.L.B. to his wife’s insurance without additional cost.

       At appellant’s request, appellee read a couple of articles, one in which he was quoted

as stating that he left Walmart “primarily because of the quality of life he was giving up”

and because “it was time to do something else[,]” and another in which it stated that he

took over his new business from his wife’s grandfather and that “[b]usiness has really picked

up[.]” He admitted that he could have found another retail job, but had not applied for any

other options of employment. He bought the business because it allowed him to stay in the

area. A “very rough ballpark” of his salary the year before was $85,000, though he might

have been off and it might have been around $100,000.

       Appellee admitted having a camera in G.L.B.’s room and testified that he thought it

was “appropriate to have a camera in a little girl’s room.” He noted that he had a camera in

every room in the house since a break-in, though her room was “untouched” during the

break-in, and that the camera was in G.L.B.’s room for “[his] purpose.” He did not have an

objection to taking the camera out of G.L.B.’s room and would take it out if the child

wanted him to; she never told him that she liked or disliked having the camera in her room.

       The circuit court entered its order on September 23, 2015. Therein, in pertinent

part, it granted appellee’s motion to reduce child support and made the award retroactive

to June 1, 2014, awarding child support of $542 per month based on an estimated income


                                             5
                                 Cite as 2016 Ark. App. 535

of $60,000 per year; imputed $2,500 to the account balance in her bank account on the

entry date of the divorce decree; made half of the $700 appellee’s wife spent on insurance

attributable to G.L.B., thereby allowing appellee an annual deduction of $4,200 for payment

of G.L.B.’s health insurance; 7 ordered that the camera in G.L.B.’s room was not required

to be removed, but must be nonoperational when G.L.B. was in appellee’s care during his

visitation; and denied appellant’s motion to have appellee’s tax refunds considered income

for child support purposes. This timely appeal followed.

                                  II.    Standard of Review

       We review traditional cases of equity de novo on the record. 8 While we will not

reverse factual findings by the trial court unless they are clearly erroneous, a trial court’s

conclusion of law is given no deference on appeal. 9

                       III.   Imputation of $2,500 Income to Appellant

       Appellant’s first argument on appeal is that the circuit court erred in imputing income

of $2,500 to her bank account on the entry date of the divorce decree. The statutory

authority for a circuit court’s division of property upon divorce is set forth in Arkansas Code




       7
        The amount was to be $233 monthly of the $700 in the event that appellee’s then-
pregnant wife gave birth as planned, thereby allowing appellee an annual deduction of
$2,796 for payment of G.L.B.’s health insurance.
       8
Will. v. Nesbitt, 2012 Ark. App. 408, at 4, 421 S.W.3d 320, 323 (citing Hudson
v. Hilo, 88 Ark. App. 317, 198 S.W.3d 569 (2004)).
       9
           Id.


                                              6
                                   Cite as 2016 Ark. App. 535

Annotated section 9-12-315. 10 Arkansas Code Annotated section 9-12-315(a) provides that

“[a]ll marital property shall be distributed one-half to each party unless the court finds such

a division to be inequitable.” 11 We will not substitute our judgment on appeal as to the

exact interest each party should have but will only decide whether the order is clearly

wrong. 12

       The overriding purpose of the property-division statute is to enable the court to

make a division of property that is fair and equitable under the circumstances. 13 With respect

to the division of property in a divorce case, we review the circuit court’s findings of fact

and affirm them unless they are clearly erroneous or against the preponderance of the

evidence. 14 A circuit court’s finding of fact is clearly erroneous when, although there is

evidence to support it, the reviewing court is left with the definite and firm conviction that

a mistake has been committed. 15 In reviewing a circuit court’s findings, we defer to the

circuit judge’s superior position to determine the credibility of witnesses and the weight to

be accorded to their testimony. 16


       10
        McCormick v. McCormick, 2012 Ark. App. 318, at 4, 416 S.W.3d 770, 774 (citing
Ark. Code Ann. § 9-12-315 (Repl. 2009)).
       11
            Dew v. Dew, 2012 Ark. App. 122, at 7, 390 S.W.3d 764, 769.
       12
        Id. at 8, 390 S.W.3d at 769 (citing Gilliam v. Gilliam, 2010 Ark. App. 137, 374
S.W.3d 108).
       13
            McCormick, supra (citing Baxley v. Baxley, 86 Ark. App. 200, 167 S.W.3d 158
(2004)).
       14
            Id. at 4–5, 416 S.W.3d at 774 (citing Baxley, supra).
       15
            Id. at 5, 416 S.W.3d at 774.
       16
            Id.
                                                7
                                 Cite as 2016 Ark. App. 535

       In the circuit court’s order imputing $2,500 income to her bank account on the entry

date of the divorce decree, it stated:

       With respect to the division of the parties’ three (3) bank accounts, the Court believes
       that Judge Laser gave notice to both parties that if money was in the accounts to get
       it out, and the Court states that there was nothing which prevented the Defendant from
       reducing the balance in her checking account by payment of bills between the time of the
       Court’s opinion on February 1, 2013 and the entry of the Divorce Decree on
       February 8, 2013. However, the Court finds that the Defendant’s act of depositing
       $1,000 and then $1,500 into the account following the entry of the decree was
       evasive and therefore imputes the account balance on the entry of the Decree to be
       $2,500.00. 17

At the time of the divorce decree, there was $127.71 in the account. There was no evidence

or assertions that the money appellant spent from the account was not used for payment of

bills. The evidence before the circuit court was simply that appellant took money from the

account prior to the divorce decree, as was permitted. Because she was permitted to remove

money from the account prior to the entry of the divorce decree, any money appellant

deposited into the account following the entry of the decree could not be evasive and was

irrelevant. Accordingly, the circuit court clearly erred. We therefore reverse on this point

and order division of the $127.71 that was in the account on the entry date of the divorce

decree.

                                IV.      Child Support Reduction

       Appellant’s second argument on appeal is that the circuit court erred in granting

appellee’s motion to reduce child support. Appellee requested modification of his child




       17
            (Emphasis added.)


                                                8
                                        Cite as 2016 Ark. App. 535

support because he left his job as an employee at Walmart to purchase and run a guns and

ammunition store. As a rule, when the amount of child support is at issue, we will not

reverse the circuit court absent an abuse of discretion, but we give a trial court’s conclusions

of law no deference on appeal. 18

       It is axiomatic that a change in circumstances must be shown before a court can

modify an order for child support. 19 In addition, the party seeking modification has the

burden of showing a change in circumstances. 20 In determining whether there has been a

change in circumstances warranting adjustment in support, the court should consider such

matters as a change in the income and financial conditions of the parties, the financial

conditions of the parties and families, and the child-support chart. 21 The supreme court has

made it clear that a finding that a material change in circumstances has occurred is subject

to a clearly erroneous standard of review. 22 The question of whether there has been a

material change in circumstances is governed by Arkansas Code Annotated section 9-14-

107(a)(1), which provides as follows:

       A change in gross income of the payor in an amount equal to or more than twenty
       percent (20%) or more than one hundred dollars ($100) per month shall constitute a
       18
          Metz v. Langston, 2015 Ark. App. 319, at 9, 463 S.W.3d 305, 311 (citing Stevenson
v. Stevenson, 2011 Ark. App. 552).
       19
          Troutman v. Troutman, 2016 Ark. App. 70, at 5, 482 S.W.3d 365, 369 (citing Hall
v. Hall, 2013 Ark. 330, 429 S.W.3d 219; Brown v. Brown, 2014 Ark. App. 455, 440 S.W.3d
361; Hill v. Kelly, 368 Ark. 200, 243 S.W.3d 886 (2006)).
       20
            Id. (citing Hall, supra).
       21
            Id. at 5–6, 482 S.W.3d at 369.
       22
            Id. at 6, 482 S.W.3d at 369.


                                                    9
                                    Cite as 2016 Ark. App. 535

       material change of circumstances sufficient to petition the court for modification of
       child support according to the family support chart after appropriate deductions. 23

       In determining an appropriate amount of child support, courts are to refer to the

family support chart contained in our Administrative Order Number 10, which provides a

means of calculating child support based on the payor’s net income. 24 Pursuant to

Administrative Order No. 10(III)(c), for self-employed payors, the circuit court should first

consider the payor’s tax returns. 25 If the circuit court determines that the tax returns are

unreliable, then it shall make specific findings explaining the basis of its determination and

shall then proceed using the net-worth method. 26 Where the trial court relies on the tax

record, there is no need for it to consider the net-worth approach. 27

       Appellant relies on Grady v. Grady for the holdings that it is appropriate to order

child support based on a party’s earning capacity rather than on actual earnings; 28 that while

there is no specific provision identifying “earning capacity” as an element to be considered

when ordering child support, it is a recognized factor under our statutes; 29 that a court may


       23
            (Repl. 2015).
       24
          Browning v. Browning, 2015 Ark. App. 104, at 6, 455 S.W.3d 863, 867 (citing Cowell
v. Long, 2013 Ark. App. 311).
       25
            Id. (citing Tucker v. Office of Child Support Enf’t, 368 Ark. 481, 247 S.W.3d 485
(2007)).
       26
            Id.
       27
            Id. (citing Cowell, supra).
       28
        295 Ark. 94, 97, 747 S.W.2d 77, 78 (1988) (citing 27C C.J.S. Divorce § 675 (1986);
Annot., Child Support–Excessiveness or Adequacy, 27 A.L.R. 4th 864 (1984)).
       29
            Id. at 97, 747 S.W.2d at 78.
                                               10
                                 Cite as 2016 Ark. App. 535

in proper circumstances impute an income to a spouse according to what could be earned

by the use of his or her best efforts to gain employment suitable to his or her capabilities; 30

and that a person’s decision to establish their own business or to voluntarily assume new

financial burdens cannot take unquestioned precedence over the duty owed to a dependent

family. 31 While all true statements, Grady and this case are distinguishable on the facts.

       In Grady, Dale Grady was a licensed attorney, in good health, with the capability of

earning income to pay $600 per month for child support, who left his employment with

the State to become a solo practitioner without explanation beyond statements that he and

Norma Grady were having serious marital problems at the time he resigned from his job. 32

The circuit court had awarded child support based on his income before becoming a solo

practitioner rather than based on the $81 per week he was earning at the time of the divorce.

There, our supreme court remanded the matter to permit the record to be enlarged on the

issue of whether his reasons for leaving gainful employment were proper and not to evade

his responsibilities. Grady was distinguished in Grable v. Grable. 33




       30
            Id. at 97, 747 S.W.2d at 78–79 (citing Klinge v. Klinge, 554 S.W.2d 474 (Mo.
1977)).
       31
         Id. at 98, 747 S.W.2d at 79 (citing Weiser v. Weiser, 362 A.2d 287 (Pa. Super 1976);
Henderson v. Lekvold, 621 P.2d 505 (N.M. 1980); Klinge v. Klinge, supra; Rohloff v. Rohloff,
411 N.W.2d 484 (Mich. App. 1987)).
       32
         No other statements regarding Dale’s reason for leaving his job were detailed in
the opinion.
       33
            307 Ark. 410, 821 S.W.2d 16 (1991).


                                               11
                                     Cite as 2016 Ark. App. 535

          In Grable, where Leslie Ann Grable made the same voluntary-change-in-

employment argument, our supreme court noted that in Grady, it had also “cautioned that

a trial court’s decision on whether to impute income must be based on the facts and

circumstances of each case because situations exist where income reductions are reasonable

and justifiable.” 34 In Grable, James Grable left his employment, according to his testimony

alone, because the company was facing bankruptcy; and obtained new employment which

was substantially similar, but averaged only $350 to $600 per week. The circuit court had

granted James’ petition for a reduction of his child support obligation and reduced his

obligation from $370 per week to $220 per week plus $30 per week toward arrearages. Our

supreme court noted that the circuit court reduced James’s child support “[b]ased upon

[James’s] testimony concerning his weekly income at his current place of employment” 35

and affirmed the circuit court’s decision stating that it could not find an abuse of discretion

based on the circuit court’s “explicit explanation in this case regarding his perception of

both the law and the facts necessitating modification of appellee’s support obligation[.]” 36

          In the case before us, the facts regarding appellant’s earning capacity, like in Grable,

came from appellee alone. He testified that he left his job at Walmart because he was being

harassed and that he was given the option to resign or be demoted to a lower position paying




          34
               Id., 307 Ark. at 416, 821 S.W.2d at 20 (quoting Grady, 295 Ark. at 98, 747 S.W.2d
at 79).
          35
               Id. at 416, 821 S.W.2d at 20.
          36
               Id. at 417, 821 S.W.2d at 20.


                                                 12
                                 Cite as 2016 Ark. App. 535

$45,000 per year when he had been making between $85,000 and $100,000 per year when

bonuses were included.

       The circuit court stated from the bench that it was accepting “$60,000 as the imputed

income and that’s based not just on the fact of the materials he submitted but also his

testimony of what an Assistant Manager [sic] at $45,000.” It specifically found that it did not

“consider [appellee’s voluntary resignation] the same as that he just blew it off.” It then

stated in its order that appellee would have made $45,000 had he remained at Walmart. The

circuit court obviously found appellee’s testimony regarding why he left and the amount he

would have made had he stayed at Walmart to be credible. In reviewing a circuit court’s

findings, we give due deference to that court’s superior position to determine the credibility

of the witnesses and the weight to be accorded to their testimony. 37

       The circuit court stated from the bench that because appellee no longer worked at

Walmart, it did not believe the last couple of years of tax returns would be very useful—

therefore unreliable—in determining the proper child support obligation under these facts.

It specifically stated in its order that the prior owner, according to documentation attached

to appellee’s affidavit of means “was netting $60,000 after a payment of a $12,000 salary to

himself.” However, it noted in its order that higher income might be imputed if looking at

appellee’s lifestyle. Finally, it stated that the income basis for appellee’s child support

obligation was just an estimate, noting that setting support in cases where parties are self-




       37
        Troutman, 2016 Ark. App. 70, at 1–2, 482 S.W.3d at 367 (citing Brown v. Brown,
2014 Ark. App. 455, 440 S.W.3d 361).


                                              13
                                 Cite as 2016 Ark. App. 535

employed is difficult and that it was “particularly difficult to know here since he’s just

beginning.”

       In order to reverse a circuit’s modification of child support, this court must find an

abuse of discretion. An abuse of discretion occurs when discretion is applied thoughtlessly,

without due consideration, or improvidently. 38 By accepting $60,000 as appellee’s imputed

income, the circuit court found a material change in circumstances supporting a reduction

of appellee’s child support obligation. A finding that a material change in circumstances has

occurred is subject to a clearly-erroneous standard of review. 39

       Appellant is essentially arguing that since appellee voluntarily left his job, his child

support should not be modified. Section II(b) of Administrative Order No. 10 states “If

earnings are reduced as a matter of choice and not for reasonable cause, the court may

attribute income to a payor up to his or her earning capacity, including consideration of the

payor’s life-style.” 40 There is no rule that voluntarily leaving a job cannot be a basis for a

material change of circumstances to support a reduction of one’s child support obligation;

such a determination is fact- and case-specific. Better stated, voluntarily leaving a job may

be a basis for a finding of a material change in circumstances as long as there is a reasonable

cause for the departure. It is clear that the circuit court found appellee to be credible in the

reasons he gave for leaving his job with Walmart and found the same to be reasonable cause.


       38
          Guthrie v. Guthrie, 2015 Ark. App. 108, at 11, 455 S.W.3d 839, 846 (citing
Stevenson v. Stevenson, 2011 Ark. App. 552).
       39
           Hill v. Kelly, 368 Ark. 200, 207, 243 S.W.3d 886, 891 (2006) (citing Evans v.
Tillery, 361 Ark. 63, 204 S.W.3d 547 (2005)).
       40
            (Emphasis added.)
                                              14
                                Cite as 2016 Ark. App. 535

A plain reading of the circuit court’s order, in conjunction with its ruling from the bench,

prevents this court from finding that the circuit court clearly erred in finding a material

change in circumstances or abused its discretion in modifying appellee’s child support

obligation.

                              V.     Health-Insurance Deduction

       Appellant’s third argument on appeal is that the circuit court erred in allowing a

reduction of income for child support purposes based on its practice of splitting the cost of

the health insurance premium between appellee and G.L.B. when there was no additional

cost to appellee to add G.L.B. Section (V)(a)(10) of Administrative Order No. 10 lists

insurance as a relevant factor in determining appropriate amounts of child support. Section

(V)(b)(1) of Administrative Order No. 10 lists the procurement of health insurance for the

child’s benefit as an additional factor that may warrant an adjustment to the child support

obligation. Section (III)(g) of Administrative Order No. 10 defines the cost of dependent

coverage as “the difference between self-only and self with dependents or family coverage

or the cost of adding the child(ren) to existing coverage.”

       In In re Changes to Arkansas Rules of Civil Procedure, which appellant relies on for the

finding that local rules have been abolished, our supreme court stated

       It is not our intention to subvert the power of the trial courts to preside as they see
       fit within the universal procedural rules we have established. We presume there will
       be a need for trial judges to publish administrative orders which will attend to
       necessary “housekeeping” matters, such as the time and place court shall commence,
       the duties of the bailiff and the reporter and so on. It is, however, our intention that
       we will no longer sanction the promulgation by the trial courts of orders which may
       be characterized as procedural rules which will detract from the ability of any litigant
       or member of the bar of this state to know the fundamental rules of litigation which


                                              15
                                  Cite as 2016 Ark. App. 535

       may affect their rights adversely no matter what court of this state they may be
       before. 41

It is clear that what the circuit court in this case did in evenly dividing the costs of the health

insurance was not to impose its own procedural “local rule,” which is prohibited; it made a

decision based on what it deemed to be equitable, which is fact- and case-specific. The fact

that this was not a procedural matter, but the circuit court’s reasonable attempt at an

equitable conclusion on the health insurance matter is bolstered by the fact that the amount

attributable to appellee as payment for G.L.B.’s health insurance would be reduced if and

when appellee’s wife gave birth to their pending child, who would be covered under the

same policy. As noted by the circuit court with regard to health insurance that covers a

number of people, “[Y[ou could say, [G.L.B’s] free because once [appellee] is covered, she

doesn’t cost. On the other hand, you could say he’s free because once the child is covered

he doesn’t cost.” The fact remains that the cost for the additional family coverage, which

included G.L.B., was $700. We find no error in the circuit court’s decision to attribute half,

and more likely only a third, of that amount to coverage for G.L.B.

                                 VI.     Video Camera Removal
       Appellant’s fourth argument is that the circuit court erred in refusing to order

removal of a video camera from G.L.B.’s room. Again, appellant provides no legal authority

for her argument. We have consistently held that we will not consider an argument on

appeal that has no citation to authority or convincing legal argument, nor will we research




       41
            294 Ark. 664, 666, 742 S.W.2d 551, 552 (1987).


                                                16
                                    Cite as 2016 Ark. App. 535

or develop an argument for appellant. 42 It is impossible for our court to conduct a

meaningful review in a case where the appellant offers no authority or convincing argument

to support allegations of error. 43 However, we do note that no proof or assertion of harm

to G.L.B. was ever provided to the court. To quote the circuit court, “[s]o long as [appellee

and his wife] are not endangering the child, [appellant] just has to butt out.”

                             VII.     Consideration of Tax Refunds as Income
       Appellant’s final argument is that the circuit court erred in denying appellant’s

motion that appellee’s tax refunds be considered income for purposes of child support. This

argument was initially made in appellant’s January 2, 2014 motion to modify child support,

almost one year after the circuit court’s entry of the parties’ divorce decree. However, she

raised this issue before both judges below and each judge denied her request. 44 The party

seeking modification of a support award has the burden of showing a change in

circumstances. 45 Appellant concedes in her brief that appellee “claimed zero dependents for

tax purposes every year he worked at Wal-Mart.” 46 It is unquestioned that appellee worked


       42
         Zimmerman v. Pope, 2015 Ark. App. 499, at 13, 471 S.W.3d 646, 655 (citing Cooper
v. Cooper, 2013 Ark. App. 748, at 9, 431 S.W.3d 349, 355).
       43
            Id. (citing City of Greenbrier v. Roberts, 354 Ark. 591, 594, 127 S.W.3d 454, 456
(2003)).
       44
          The initial judge denied her request because appellee’s withholding patterns were
known at the time of the divorce decree and the special judge denied her request asserting
that it could not retroactively modify support to the time of the divorce decree and appellee
no longer worked for Walmart.
       45
         Guthrie, 2015 Ark. App. 108, at 8, 455 S.W.3d at 845 (citing Hall v. Hall, 2013
Ark. 330, 429 S.W.3d 219).
       46
            (Emphasis added.)
                                                17
                                Cite as 2016 Ark. App. 535

for Walmart for 28 years.      Accordingly, appellant proved no changed circumstances.

Though appellant argues that appellee was “purposeful” in seeking extra withholding, the

evidence was that appellee simply did what he had always done, even throughout the parties’

marriage. This court finds no error.

       Affirmed in part; reversed in part.

       VIRDEN and HARRISON, JJ., agree.

       Bearden Law Firm, PLLC, by: Mike Bearden, for appellant.

       LaCerra, Dickson, Hoover & Rogers, PLLC, by: Lauren White Hoover, for appellee.




                                             18